On Application for Rehearing.
PER CURIAM.
The defendant, in an application for a rehearing contends, among other things, that the plaintiff should be cast for the cost of the appeal because the judgment had been reduced by amendment, citing Crowell & Spencer Lumber Company v. Police Jury of Natchitoches, 164 La. 971, 115 So. 51 and Goldberg v. Banta Bros., 183 La. 10, 162 So. 786.
It is provided in Louisiana Statutes Annotated — Revised Statutes 13:4444 that “all appellate courts may tax the cost of the lower or appellate court, or any part thereof, against any party to the suit, as in its judgment may be deemed equitable.” Owing to the nature of the amendment of the judgment, we feel that the cost of the appeal should be paid by the defendant. The application for a rehearing is denied.